DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 05/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,187,906 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Justin Thomas on 04/29/2022.

The application has been amended as follows: 

Claim 1. 	A hybrid see-through augmented reality system, comprising: a frame configured to be worn on the head of a user; a camera configured to generate unprocessed real-time video images; a processor configured to apply image processing to the real-time video images from the camera to produce an enhanced video stream; and a first display disposed within the frame and including a first barrier configured to block at least 90% of external light corresponding to a central portion of the user's field of view from entering a first eye of the user while allowing external light corresponding to a peripheral portion of the user's field of view to enter the first eye of the user, the first display being configured to present the enhanced video stream to the central portion of the user's field of view while allowing the enhanced video stream to blend smoothly into the peripheral portion of the user's field of view that comprises the user's natural peripheral vision, wherein the enhanced video stream is magnified in a central portion of the enhanced video stream when compared to the unprocessed real-time video images.

Cancel claims 5 and 6.
In claim 7, line 1, change the dependency from claim 6 to claim 1. 

Allowable Subject Matter
Claims 1-4, and 7-26 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-4, and 7-26 are allowed since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 1, “present the enhanced video stream to the central portion of the user's field of view while allowing the enhanced video stream to blend smoothly into the peripheral portion of the user's field of view that comprises the user's natural peripheral vision, wherein the enhanced video stream is magnified in a central portion of the enhanced video stream when compared to the unprocessed real-time video image”.

The closest prior art of record, Border (US 2016/0116979) discloses in Figs. 164, and 166, and paragraphs [383, 384], the processor adapted to modify an appearance of the content as the content approaches an edge of the field of view such that the content appears to disappear as the content approaches the edge of the field of view. The appearance modification may be a change in the content's brightness, a change in the content's contrast, a change in the content's sharpness, or a change in the content's resolution[383, 384]. 
However, singularly or in combination fails to anticipate or render the above underlined limitations obvious, together with all the other limitations of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676. The examiner can normally be reached M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO OSORIO/Primary Examiner, Art Unit 2692